Title: To George Washington from Horatio Gates, 3 September 1780
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Hillsborough 3d September 1780
                        
                        I had the Day before Yesterday the Honor to receive your Excellency’s Letter, dated the 8th August from
                            Orange Town—It gave me infinite Satisfaction to find, you had baffled Sir Harry Clinton’s Designs, and was to all
                            Appearance in so prosperous a Situation—Heaven grant you the greatest Honor and Success—As to the Situation of Affairs
                            here, since my last Letter to Your Excellency of the 30th Ulto—I can only say no considerable Alteration has take
                            place—The Enemy remaining still; and the Disaffected doing Nothing of Consequence to disturb us—1400 of the Second Draught
                            of the Militia of this State are marched, to cover Salisbury, and the Country from thence to Charlotte, where Colonel
                            Sumpter has a Command; which occasionally acts upon the West Side of the Wateree, and has hitherto given such a Jealousy
                            to the British in Camden; as to keep them at Home—Three Hundred Virginia Rifle Men under Colonel Campbell—and Militia
                            from the back Counties, are marching to the East Bank of the Yadkin, at the Ford—and Genl Stevens with what have not run
                            Home, of the other Virginia Militia; is at Guildford Court House—The Maryland Division, and the Artillery are here, to be
                            refitted, the foremen will be put into One Strong Regiment, with a good Light Infantry Company under Coll Williams. The
                            Rest of the Officers will be sent, immediately to Maryland for the purpose directed, by Your Excellency, in Your Letter to
                            the Baron de Kalb of the 27th June, which came to my Hands, only Yesterday, from Richmond in Virginia—General Muhlenberg
                            acquaints me, that near five Hundred Regulars are upon their march from Petersburgh to this place; these with the
                            Marylanders above-mentioned, will make us Stronger in Continental Troops, than I was before the Action—The Cavalry under
                            the Colonels White and Washington, and Major Nelson; are not quite equipped so as to be able to march to Rock Fish in the
                            Neigbourhood of Cross Creek, as I directed—but I hope they will soon be in a Condition to obey my Orders.
                        Col. Dubyson Aid de Camp to the Baron de Kalb, a most amiable young Officer, will soon waite upon Your
                            Excellency—he was wounded and taken—but Lord Cornwallis has permitted him to go to Philadelphia on parole—All the Baron’s
                            Baggage and Papers are saved, that are delivered to Colonel Dubyson, who will be responsible for them.
                        Too much honor cannot be paid by Congress to the Memory of the Baron de Kalb, he was every Thing an excellent
                            Officer should be, and in the Cause of the United States has sacrificed his Life—If I, can yet render Good Service to the
                            United States; it will be necessary it should be seen, that I have the Support of Congress, and Your Excellency, otherwise
                            some Men may think they please my Superiors, by blaming me—and thus recommend themselves to Favor—but you Sir will be too
                            generous, to lend an Ear to such Men; if such there be—and will shew your greatness of Soul, rather by protecting, than
                            slighting the Unfortunate—if on the contrary I am not supported, and Countenance is given to every One, who will speak
                            disrespectfully of me; it will be better for Congress to remove me at once from a Command, where I shall be unable to
                            render them any Good Service—This Sir, I submit to Your Candor and Honor, and shall chearfully, awaite the Decision of my
                            Superiors—With the warmest Wishes for Your Prosperity, and the sincerest Sentiments of Esteem and Regard I am Sir Your
                            Excellency’s most obedient Humble Servant
                        
                            Horatio Gates
                        
                        
                            P.S. inclosed are two Letters of Lord Rawdon, found at the House of Rugely, 13 Miles from Camden, to
                                whom they are directed—which will shew Your Excellency what dark Schemes our Enemies fall upon, in order to effect
                                their nefarious Purposes.
                        

                     Enclosure
                                                
                            
                                Sir
                                Head Quarters Camden July 1st 1780
                            
                            So many deserters from this Army have passed with impunity thro’ the districts which are under your
                                direction, that I must necessarily suspect the Inhabitants to have connived at, if not facilitated their escape. If
                                attachment to their Sovereign will not move the Country People to check a Crime so detrimental to his service, it must
                                be my case to urge them to their duty as good subjects, by using invariable severity towards every one who shall shew
                                so criminal a neglect of the Public interest. I am therefore Sir to request of you that you will signify to all within
                                the limits of your command, my firm determination in this case. If any person shall meet a Soldier, straggling without a
                                written pass beyond the Picquets; & shall not do his utmost to secure him; or shall not spread an alarm for
                                that purpose Or if any person shall give shelter to Soldiers straggling as abovementioned, or shall serve them as a
                                guide; or shall furnish them with horses or any other assistance: The persons so offending may assure themselves of
                                rigorous punishment; either by whipping, Imprisonment, or by being sent to serve his Majesty in the West Indies,
                                according as I shall think the degree of criminality may require. I have ordered that every Soldier who passes the
                                Picquets shall submit himself to be examined by any of the militia who have any suspicion of him: If a Soldier
                                therefore attempts to escape when ordered by a militia man to stop, he is immediately to be fired upon as a deserter.
                                Single men of the Light Horse need not be examined; as they may often be sent alone upon expresses: Nor is any party
                                of Infantry, with a non Commissioned Officer at the head of it to be stopped.
                            I will give the Inhabitants Ten Guineas for the head of any deserter belonging to the Volunteers of
                                Ireland; & Five Guineas only if they bring him in alive. They shall likewise be rewarded (tho not to that
                                amount) for such deserters as they may secure belonging to any other Regiment.
                            I am confident that you will encourage the Country people to be more active in this respect. I am, Sir,
                                with much esteem Your very humble Sert
                            
                                Rawdon
                            
                        
                        
                     Enclosure
                                                
                            
                                Secret
                                Sir
                                Camden July 7th 1780
                            


                            I send you the names of some of the Field Officers, who are at present under General Sumpter’s Command.
                                Perhaps you may have such acquaintance with some of them, at least with their characters, that you may tempt them with
                                proposals without fear of their betraying you. The service which I would have them perform, is to advise Sumpter to
                                advance & fix his Encampment behind Buckley’s Creek; where there is a very specious position. I will promise
                                Five Hundred Guineas to any of them who will prevail upon him to take that step; will give you notice of it; will
                                particularize the Enemy’s force; & mark what detachments are made to secure their Camp from
                                surprize. Whoever undertakes it, may depend upon the strictest secrecy being observed: For, upon that head, I am sure
                                I may rely upon you. Very plausible arguments may be used for counselling Sumpter to take that position: It may
                                particularly be represented; that he would thereby cover the Waxshaws from the incursions of our
                                Cavalry; secure all the grain of that District; that Mecan’s Detachment, from its halting at Hanging Rock is evidently
                                weak, & acting on the defensive; and, that as we can support our Light troops much more readily from Hanging
                                Rock than he can sustain his from his present position, his advanced parties will always be circumscribed in their
                                range, & must always suffer when they fall in with ours. To prevent their having any apprehensions from me,
                                reports might be propagated in their Camp, that Kaswell had defeated McArthur; & was pressing forward against
                                me: Their credulity would ardently embrace a tale so consonant to their wishes; & the assertion might, in
                                spreading it, make a parade of his zeal. The difficulty will be to procure a proper emissary: If he conducts the
                                business well, he shall be rewarded in proportion to the importance of the Service. There is in their Camp, a Lt.
                                Colonel Lacey, a Prisoner on Parole to us; who, endeavoring to persuade Patten to follow his example, has been confined
                                & injuriously treated by Sumpter. Possibly, that may be a good channel for the business. No evil can arise
                                from a discovery of the proposal. Sumpter might indeed pretend to give into the
                                snare, & might lay an ambuscade for us; but, as I should march prepared for every occurrence, I might probably
                                draw much advantage from meeting him in that manner as if I had been the assailant. We must
                                only take care not to be duped: For if the person whom we try, reveals the affairs to
                                    Sumpter the latter may go halves with him; &, to unite him to the
                                Money, may encamp at Berkley’s for one afternoon, & go off next morning. The time must be clear; & bonâ fida towards us at best. Should
                                Sumpter be reinforced, I think him likely to take the step without instigation. Shew this letter to
                                Major Mecan; & believe me Sir, Your very humble Sert
                            
                                Rawdon

                            
                        
                        
                    